Citation Nr: 0124348	
Decision Date: 10/09/01    Archive Date: 10/11/01

DOCKET NO.  01-03 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
Department of Veterans Affairs (VA) apportionment benefits in 
the amount of $2,166.


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
September 1975.  The claimant is the veteran's ex-spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision by the 
Committee on Waivers and Compromises (Committee) of the VA 
Regional Office (RO), in San Juan, Puerto Rico.


REMAND

The claimant contends on appeal that the alleged overpayment 
of VA apportionment benefits in the amount of $2,166 was not 
properly created and was due to fault of the VA, i.e., sole 
VA administrative error.  

The Board notes that the RO was advised the claimant's 
September 1998 divorce in January 1999, but did not adjust 
the claimant's apportionment benefits until April 2000.  Sole 
administrative error connotes that the claimant neither had 
knowledge of nor should have been aware of the erroneous 
award.  Further, neither the claimant's actions nor her 
failure to act must have contributed to payment pursuant to 
the erroneous award.  38 U.S.C.A. § 5112(b)(9)(10) (West 
1991); 38 C.F.R. § 3.500(b)(2) (2001).  

Thus, it appears that the claimant has raised the issue of 
proper creation of the debt.  It does not appear that the RO 
has addressed this issue.  The U. S. Court of Appeals for 
Veterans Claims (Court) has held that when a debtor requests 
waiver of an overpayment and also asserts that the underlying 
debt is invalid, the VA must resolve both matters.  Schaper 
v. Derwinski, 1 Vet. App. 430 (1991); see also VAOPGCPREC 
6-98, 63 Fed. Reg. 31264 (1998).  This is because a grant or 
denial of a waiver presupposes the propriety of the creation 
of the indebtedness in the first instance.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. 
App. 466 (1992); Harris v. Derwinski, 1 Vet. App. 180 (1991).  
The fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed.  

Additionally, the Board notes that the claimant, in June 2000 
statements, requested a hearing before the Committee.  
However, there is no indication that a hearing was scheduled 
after June 2000 and there is no evidence of record that the 
claimant has withdrawn this request.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should address the issue of 
the validity of the creation of the 
overpayment indebtedness.  The question 
of proper creation of the overpayment 
should include specifically the question 
of whether there was sole administrative 
error on the part of the VA in the 
creation of the overpayment.  If it is 
found, based upon the evidence of record, 
that the overpayment indebtedness was 
validly established, the RO should 
explain the legal basis for that 
conclusion and the evidence considered.  
 
2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations, 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)), is fully complied with and 
satisfied. 

3.  Upon completion of the above, the 
claimant should be scheduled for a 
hearing before a member of the Committee 
at the San Juan RO.  

4.  Thereafter, the RO should readjudicate 
this claim.  If any benefit on appeal 
remains denied, for which a timely notice 
of disagreement has been filed, the 
appellant and her representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  If applicable, governing criteria 
regarding administrative error should be 
provided, including 38 U.S.C.A. 
§ 5112(b)(9)(10) and 38 C.F.R. 
§ 3.500(b)(2) pertaining to administrative 
error.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The claimant need take no action 
unless otherwise notified.  The claimant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




